SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2012 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A. Public-Held Company CNPJ/MF Nº 02.558.115/0001-21 NIRE 33 MATERIAL FACT TIM Participações S.A. ("Company") (BOVESPA: TIMP3, and NYSE: TSU), hereby discloses that, according to the minutes of the meeting of the Board of Directors held on May 14th, 2012, the Board of Directors met today and approved the indication for election of Mr. Andrea Mangoni to the position of Chief Executive Officer of TIM Celular S.A., a wholly owned subsidiary of the Company. Mr. Andrea Mangoni accumulates the position of Chief Financial Officer (CFO) of Telecom Italia S.p.A., indirect controlling shareholder of the Company. Rio de Janeiro, July 19th, 2012.
